Citation Nr: 1451586	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The January 2012 RO decision denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus (listed as diabetes mellitus type II).  By this decision, the RO also denied service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, both to include as secondary to service-connected diabetes mellitus.  

The February 2012 RO decision denied service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

A December 2013 RO decision granted service connection and a 10 percent rating for peripheral neuropathy of the right upper extremity, effective February 28, 2012, and granted service connection and a 10 percent rating for peripheral neuropathy of the left upper extremity, effective February 28, 2012.  The Veteran did not appeal the disability rating or effective date assigned.  Therefore, those issues are no longer in appellate status.  

In May 2014, the Board remanded this appeal to schedule the Veteran for a Board hearing that he had requested; however, the Veteran subsequently cancelled his requested Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is service-connected for diabetes mellitus.  He is also service-connected for post-traumatic stress disorder (PTSD); peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; diabetic neuropathy of the right lower extremity; and for diabetic neuropathy of the left lower extremity.  The Veteran contends that he has hypertension and erectile dysfunction that are related to service, or, more specifically, that are related to his service-connected diabetes mellitus.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings, or of erectile dysfunction.  

Post-service private and VA treatment records, including examination reports, show treatment for disorders including hypertension, as well as a diagnosis of erectile dysfunction.  

As to his claim for entitlement to service connection for hypertension, the Veteran was afforded a VA diabetes mellitus examination in August 2011.  The examiner indicated that the Veteran's claims file was not reviewed, but that his medical records were reviewed.  The Veteran reported that he had a history of arterial hypertension that was diagnosed at the same time he was diagnosed with diabetes mellitus, type 2, during the previous year.  He stated that he smoked a half pack a day for fifty years.  He denied that he had a chest pain or that he had suffered a myocardial infarction.  The diagnoses included arterial hypertension.  The examiner indicated that the Veteran's arterial hypertension was not a complication of his diabetes.  The examiner stated that there was no evidence of renal involvement.  The examiner also indicated that the Veteran's arterial hypertension was not worsened or increased by his diabetes.  

The Board observes that the examiner did not review the Veteran's entire claims file.  Additionally, the examiner did not provide any rationale for his statement that the Veteran's arterial hypertension was not worsened or increased by his service-connected diabetes mellitus.  Further, the examiner provided little rationale for his statement that the Veteran's arterial hypertension was not a complication of his diabetes mellitus, other than solely indicating that there was no evidence of renal involvement.  

As to the Veteran's claim for service connection for erectile dysfunction, the Board notes that he was afforded a VA male reproductive system conditions examination in January 2012.  There was a notation that the Veteran's claims file was not reviewed.  The examiner indicated that the Veteran's VA treatment records were reviewed.  The Veteran reported that his erectile dysfunction had an onset during the previous two or three years.  He stated that his erections were no longer firm enough for vaginal penetration.  The Veteran indicated that he had not sought medical treatment because he no longer had a partner.  

The diagnosis was erectile dysfunction.  The examiner indicated that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that Veteran's erectile dysfunction had an onset in October 2008 which was prior to his diagnosis of diabetes mellitus in 2011.  The examiner maintained that, therefore, the Veteran's diabetes mellitus was not the source of his erectile dysfunction.  The examiner also indicated that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected diabetes mellitus.  The examiner referred to her previously provided rationale.  

The Board observes that the examiner did not review the Veteran's entire claims file.  Additionally, the examiner did not specifically address whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Further, the examiner did not provide much in the way of a rationale for her opinion that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected diabetes mellitus.  

In light of the deficiencies with the August 2011 VA diabetes mellitus examination report and the January 2012 VA male reproductive system conditions examination report, respectively, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for hypertension and for erectile dysfunction, both to include as secondary to service-connected diabetes mellitus.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006).

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension and erectile dysfunction since January 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' hypertension is etiologically related to or had its onset during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of hypertension by the Veteran's service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' erectile dysfunction is etiologically related to or had its onset during his period of service.  

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus with caused or aggravated his erectile dysfunction.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of the Veteran's erectile dysfunction by his service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



